Citation Nr: 1543121	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  10-01 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Winifred Cannon, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








INTRODUCTION

The Veteran served on active duty from June 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2013, the Board denied service connection for the claim now on appeal.  The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Order, the Court vacated the August 2013 Board decision, to the extent that it denied service connection for hepatitis C, and remanded the matter to the Board for development consistent with the parties' August 2014 Joint Motion for Partial Remand (Joint Motion).  The Board parenthetically observes that in the August 2013 Board decision claims seeking service connection for carpal tunnel syndrome, a pinched nerve on the leg, and polysubstance abuse/addiction were denied.  These issues were not appealed to the Court by the Veteran.

A review of the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems reveals additional documents (to include the Joint Motion and June 2013 Appellant's Brief) pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.








REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.

In the August 2014 Joint Motion, the parties concluded that the Board erred in finding that a September 2011 VA examination report was "adequate."  It noted that the September 2011 VA examination report included the instruction that, concerning the Veteran's hepatitis C claim, the examiner "provide an opinion as to which risk factor is the most likely cause."  It also instructed the examiner to "support your opinion by discussing all risk factors in the individual and your rationale for the opinion."

The evidence of record shows that claimed risk factors concerning the Veteran for the development of hepatitis C included drug use during service and high risk sexual behavior.  In addition, he also reportedly had a history of drug use after service.  The drug use included both IV drug use and intranasal cocaine use.  He also reportedly had tattoos after service.  While the examiner in September 2011 acknowledged these factors, he failed to discuss which, if any of such risk factors was the most likely cause of the Veteran's hepatitis.  

Also, as part of an Affidavit, received by the Board in March 2015, the Veteran seemed to argue, though the supplied date seems to possibly be incorrect, that he, together with at least 75 other soldiers, was immunized for Diphtheria during basic training on June 20, 1976, with a jet injector device.  He added there was no stopping between soldiers to clean the blood from the instrument.

The Joint Motion added that the September 2011 VA examiner limited his opinion to noting that the Veteran "had no hepatitis clinically or by lab (liver function test or enzymes) in service."  The examiner also reportedly found that the Veteran was first diagnosed with hepatitis C in 2008 at which time chemistry test findings showed considerable elevation of both "ALT" and "AST."  The examiner thereafter concluded that the Veteran's hepatitis C was "less likely than not related to military service."  

The Joint Motion also observed that hepatitis C was not recognized as a disease by VA until 1989, some 15 years following the Veteran's service separation.  As such, it was found that the examiner's statement in August 2013 that hepatitis C was not diagnosed in service, without further explanation, did not adequately allow the Board to weigh the rationale for the examiner's conclusion that the current hepatitis C was not related to the Veteran's military service against other evidence of record.  The Joint Motion also took exception with the fact that while the examiner in August 2013 noted the AST and ALT findings he did not explain their significance.  

As such, the Joint Motion determined that remand was warranted to allow VA to provide the Veteran a medical examination sufficient to satisfy VA's duty to assist and allow the Board to make a "fully informed" (see Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) decision.  

If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the directives of the August 2014 Joint Motion, the Board finds that an addendum opinion, and possibly a new examination -- must be obtained which addresses the findings deemed to have been inadequate in the September 2011 VA examination.  As such, remand for an addendum for clarification is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must return the Veteran's claims file to the examiner who conducted the September 2011 VA examination, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.

The entire claims file and all pertinent records must be reviewed by the examiner. 

After reviewing the record (and an examination, if required), the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's current hepatitis C is related to his military service.  

The examiner is to specifically consider and address the Veteran's assertions that he developed hepatitis C as a result of his being administered inoculations in service with a jet injection inoculation device which was not cleaned between soldiers.  

The examiner should also specifically consider and address which of the demonstrated risk factors for the development of hepatitis C -- to include intravenous drug use, nasal cocaine use, alcohol use, tattoos and high risk sexual activity -- shown to have been experienced by the Veteran, if any, was the most likely cause of his hepatitis.  



The examiner should also acknowledge that hepatitis C was not recognized as a disease by VA until 1989, some 15 years following the Veteran's service separation.

The examiner should also explain the significance of the Veteran's 2008 AST and ALT values discussed as part of the September 2011 VA examination report.

A complete rationale for all opinions expressed must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remain denied, issue a supplemental statement of the case, addressing all the evidence of record.  The Veteran and his representative should be provided the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

                                                                                            (Continued on next page)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




